 

EXHIBIT 10.02

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of August 12, 2020 by
and between Lixte Biotechnology Holdings Inc., a Delaware corporation having its
principal place of business located at 248 Route 25A, No. 2, East Setauket, NY
11733 (“Company”), and Robert N. Weingarten (“Employee”), an individual residing
at 5439 Lockhurst Dr., Woodland Hills, CA 91367.

 

WHEREAS, Employer desires to employ Employee and Employee desires to enter into
such employment upon the terms and conditions hereinafter set forth;

 

Agreement

 

In consideration of the mutual promises contained herein, the parties agree as
follows:

 

1.       Services and Compensation. Employee agrees to perform for the Company
the services described in Exhibit A (the “Services”), and the Company agrees to
pay Employee the compensation described in Exhibit A for Employee’s performance
of the Services. If not specified on Exhibit A, the scope, timing, duration, and
site of performance of said Services shall be mutually and reasonably agreed to
by the Company and Employee and are subject to change upon the written agreement
of both parties. Employee will make reasonable, good faith efforts to provide
the Services in a timely and professional manner consistent with industry
practices. Employee shall report to the Company’s Chief Executive Officer.
Employee shall devote his full time and efforts to his position as a senior
corporate officer. Except as set forth on Exhibit A, the Company shall have no
obligation to provide any compensation to Employee with respect to any Services
rendered by Employee to the Company pursuant to this Agreement.

 

2.       Confidentiality.

 

2.1       Definitions. “Confidential Information” means all data, studies,
reports, information, technology, samples and specimens relating to the Company
or its plans, products, product concepts, formulas, technologies, business,
financial, marketing, research, non-clinical, clinical or regulatory affairs,
manufacturing processes and procedures, or those of any other third party, from
whom the Company receives information on a confidential basis, whether written,
graphic or oral, furnished to Employee by or on behalf of the Company, either
directly or indirectly, or obtained or observed by Employee while providing
services hereunder, and the Services to be provided by Employee hereunder.
Confidential Information does not include (i) information that is now in the
public domain or subsequently enters the public domain and is generally
available without fault on the part of Employee; (ii) information that is
presently known by Employee from Employee’s own sources as evidenced by
Employee’s prior written records; or (iii) information disclosed to Employee by
a third party legally and contractually entitled to make such disclosures.

 

1 of 8 

 

 

2.2       Nonuse and Nondisclosure. Employee will not, during or subsequent to
the Term (as defined below), (i) use the Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company or (ii) disclose the Confidential Information to any third party.
Employee agrees that, as between the Company and Employee, all Confidential
Information will remain the sole property of the Company. Employee also agrees
to take all necessary and reasonable precautions to prevent any unauthorized
disclosure of such Confidential Information. Without the Company’s prior written
approval, Employee may disclose the existence, but not the terms, of this
Agreement to third parties. Anything to the contrary notwithstanding, Employee
may also disclose Confidential Information to the extent such disclosure is
required by a court of competent jurisdiction and provided that Employee
promptly notifies the Company of such requirement. Employee acknowledges that
the use or disclosure of Confidential Information without the Company’s express
written permission will cause the Company irreparable harm and that any material
breach or threatened material breach of this Agreement by Employee will entitle
the Company to seek injunctive relief and reasonable attorneys’ fees, in
addition to any other legal remedies available to it, in any court of competent
jurisdiction.

 

2.3       Third Party Confidential Information. Employee recognizes that the
Company has received and in the future may receive from third parties, their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Employee agrees that, during the Term of this
Agreement and thereafter, Employee will hold, and that Employee owes the Company
and such third parties a duty to hold, all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or entity or to use it except as necessary in carrying out the Services for
the Company consistent with the Company’s agreement with such third party,
unless otherwise authorized by such third party.

 

2.4       Return of Materials. At any time upon the Company’s request, Employee
will deliver to the Company all of the Company’s property, equipment and
documents, together with all copies thereof, that were previously provided to
Employee or created by Employee for the Company pursuant to the Services,
including but not limited to all electronically stored confidential and/or
nonpublic information, passwords to access such property, or Confidential
Information that Employee may have in Employee’s possession or control, and
Employee agrees to certify in writing that Employee has fully complied with this
obligation.

 

2.5       No Improper Disclosure or Use of Materials. Employee will not
improperly use or disclose to, or for the benefit of, the Company any
confidential information or trade secrets of (i) any former, current or future
employer, (ii) any person to whom Employee has previously provided, currently
provides or may in the future provide services, or (iii) any other person to
whom Employee owes an obligation of confidentiality. Employee will not bring
onto the premises of the Company any unpublished documents or any property
belonging to any person referred to in the foregoing clauses (i)-(iii) of this
Section 2.5 unless consented to in writing by such person. Without limiting the
generality of the foregoing, Employee will not disclose to the Company, and will
not use for the benefit of the Company, any information relating to or arising
out of Employee’s work conducted at his present employer, or utilizing the
funds, personnel, facilities, materials or other resources of his present
employer, until such information has been published.

 

2.6       Non-Exclusivity of Confidentiality Obligations. The obligations of
Employee under this Section 2 are without prejudice, and are in addition to, any
other obligations or duties of confidentiality, whether express or implied or
imposed by applicable law, that are owed to the Company or any other person to
whom the Company owes an obligation of confidentiality.

 

2 of 8 

 

 

3.       Ownership.

 

3.1       Assignment. Employee agrees that all copyrights and copyrightable
material, notes, records, drawings, designs, inventions, ideas, discoveries,
enhancements, modifications, know-how, improvements, developments, discoveries,
trade secrets, data and information of every kind and description conceived,
generated, made, discovered, developed or reduced to practice by Employee,
solely or in collaboration with others, during the Term and in the course of
performing Services under this Agreement (collectively, “Inventions”), are, as
between the Company and Employee, the sole and exclusive property of the
Company. Employee agrees to disclose such Inventions promptly to the Company and
hereby assigns, and agrees to assign, all of Employee’s right, title and
interest in and to any such Inventions promptly to the Company without royalty
or any other consideration and to execute all applications, assignments or other
instruments reasonably requested by the Company in order for the Company to
establish the Company’s ownership of such Inventions and to obtain whatever
protection for such Inventions, including copyright and patent rights in any and
all countries on such Inventions as the Company shall determine.

 

3.2       Further Assurances. Employee agrees to assist the Company, or its
designee, in every reasonable way to secure the Company’s rights in Inventions
and any copyrights, patents or other intellectual property rights relating to
all Inventions (“Proprietary Rights”) in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect to
all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, or
other intellectual property rights relating to all Inventions. Employee also
agrees that Employee’s obligation to execute or cause to be executed any such
instrument or papers shall continue after the termination of this Agreement.

 

3.3       Pre-Existing Materials. Subject to Section 3.1, Employee agrees that
if, in the course of performing the Services, Employee incorporates into any
Invention developed under this Agreement any pre-existing invention,
improvement, development, concept, discovery or other proprietary information
owned by Employee or in which Employee has an interest, (i) Employee will inform
the Company, in writing before incorporating such invention, improvement,
development, concept, discovery or other proprietary information into any
Invention, and (ii) the Company is hereby granted a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention. Employee will
not incorporate any invention, improvement, development, concept, discovery or
other proprietary information owned by any third party into any Invention
without the Company’s prior written permission.

 

3.4       Attorney-in-Fact. Employee agrees that, if the Company is unable
because of Employee’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure Employee’s signature for the
purpose of applying for or pursuing any application for any United States or
foreign patents, mask work or copyright registrations covering the Inventions
assigned to the Company in Section 3.1, then Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Employee’s agent and attorney-in-fact, to act for and on Employee’s behalf to
execute and file any such applications and to do all other lawfully permitted
acts only to further the prosecution and issuance of patents, copyright and mask
work registrations with the same legal force and effect as if executed by
Employee.

 

3 of 8 

 

 

3.5       Waiver; Non-Exclusivity of Obligations. Employee hereby waives and
quitclaims to the Company any and all claims of any nature whatsoever that
Employee may now or hereafter have for infringement of any Inventions and
Proprietary Rights assigned hereunder to the Company. Without the prior written
consent of the Company, Employee will not, at any time, file any patent or
copyright application with respect to, or claiming, any Inventions. The
obligations of Employee under this Section 5 are without prejudice, and are in
addition to, any other obligations or duties of Employee, whether express or
implied or imposed by applicable law, to assign to the Company all Inventions
and all Proprietary Rights.

 

4.       Representations and Warranties. Employee represents and warrants to the
Company that: Employee is legally able to enter into this Agreement and that
Employee’s execution, delivery and performance of this Agreement will not and
does not conflict with any agreement, arrangement or understanding, written or
oral, to which Employee is a party or by which Employee is bound; Employee is
under no physical or mental disability that would hinder his performance of the
professional duties to be rendered by Employee under this Agreement; Employee is
not a party to any civil, criminal or administrative suits or proceedings, or
aware of any threatened actions of such a nature; Employee has never been
convicted of a crime, is not now under indictment, and is unaware of any such
threatened actions; and Employee has never been subjected to disciplinary
proceedings or investigation by any State agency or other governmental agency.

 

5.       Term and Termination.

 

5.1       Term. The term of this Agreement (the “Term”) shall commence on August
12, 2020 (the “Effective Date”), and shall remain in full force and effect until
the earlier of (i) one year from the Effective Date, automatically renewable for
additional one year periods unless terminated by either party upon sixty (60)
days written notice prior to the end of an applicable one year period, (ii)
Employee’s death or (iii) termination as provided in Section 5.2.

 

5.2       Termination. The Company may terminate this Agreement immediately and
without prior notice if Employee refuses to or is unable to perform the Services
or is in breach of any material provision of this Agreement and fails to cure
such breach (if such breach is curable) within thirty days of notice of such
breach by the Company.

 

5.3       Survival. Upon termination of this Agreement, all rights and duties of
the Company and Employee toward each other shall cease except:

 

(a)       The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Employee for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

 

4 of 8 

 

 

6.       Benefits; Taxes.

 

6.1       Benefits. The Company and Employee agree that Employee will receive no
Company-sponsored benefits from the Company, except those mandated by state or
federal law.

 

6.2       Taxes and Withholdings. Employee’s compensation shall be payable in
accordance with the general practice of the Employer for professional employees
and shall be subject to all applicable withholding taxes.

 

7.       Indemnification. The Company shall defend, indemnify and hold Employee
harmless from and against any and all claims, demands, losses, damages,
liabilities (including without limitation product liability), settlement
amounts, costs and expenses whatsoever (including without limitation reasonable
attorneys’ fees and costs and including, without limitation, product liability
claims) arising from or relating to any claim, action or proceeding made or
brought against Employee or the Company as a result of, or associated with, the
development, use, manufacture, marketing or sale of products regarding which
Employee has provided Services unless such liability arises from Employee’s or
Employee’s assistants’, employees’ or agents’ negligence, intentional misconduct
or breach of this Agreement.

 

8.       Non-Compete; Nonsolicitation; Non-Disclosure.

 

8.1       Non-Compete. During the Term, Employee will not, without the Company’s
prior written consent, become employed by or render services to any other person
or entity engaged in the business of developing or marketing drug programs
focusing on inhibitors of protein phosphatases (a “Competing Business”).

 

8.2       Nonsolicitation. During the Term and for a period of six month
thereafter (the “Restricted Period”), Employee will not, without the Company’s
prior written consent, directly or indirectly, whether for Employee’s own
account or for the account of any other person, firm, corporation or other
business organization, solicit, entice, persuade, induce or otherwise attempt to
influence any person or business who is, or during the period of Employee’s
engagement by the Company was, an employee, Employee, contractor, partner,
supplier, customer or client of the Company or its affiliates to leave or
otherwise stop doing business with the Company.

 

8.3       Non-Disclosure. Employee agrees that without the prior written consent
of the Company, Employee will not intentionally generate any publicity, news
release or other announcement concerning the engagement of Employee hereunder or
the services to be performed by Employee hereunder or otherwise utilize the name
of the Company or any of its affiliates for any advertising or promotional
purposes.

 

8.4       Reasonableness of Restrictions. Employee hereby acknowledges and
agrees that the foregoing restrictions contained in this Section 8 are
reasonable, proper and necessitated by the legitimate business interests of the
Company and will not prevent Employee from earning a living or pursuing his or
her career. In the event that a court finds this Section 8, or any of its
restrictions, to be unenforceable or invalid, Employee and the Company hereby
agree that (i) this Section 8 will be automatically modified to provide the
Company with the maximum protection of its business interests allowed by law and
(ii) Employee shall be bound, and such court shall enforce, this Section 8 as so
modified.

 

5 of 8 

 

 

9.       Voluntary Nature of Agreement. Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else. Employee further acknowledges and
agrees that Employee has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understand it to his or her satisfaction. Finally,
Employee agrees that Employee has been provided an opportunity to seek the
advice of an attorney of its choice before signing this Agreement.

 

10.       Remedies. Employee acknowledges and agrees that the agreements and
restrictions contained in Sections 2, 3 and 8 are necessary for the protection
of the business and goodwill of the Company and are reasonable for such purpose.
Employee acknowledges and agrees that any breach of the provisions of Sections
2, 3 and 8 may cause the Company substantial and irreparable damage for which
the Company cannot be adequately compensated by monetary damages alone, and,
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief without the necessity of proving actual
damages. However, if the Company claims that Employee breached any of Sections
2, 3 and 8, nothing herein shall relieve the Company of the burden of proving
that Employee failed to abide by Section 2, 3 or 8.

 

11.       Miscellaneous.

 

11.1       Governing Law. This Agreement shall be governed by the laws of
Delaware without regard to conflicts of law rules.

 

11.2       Assignability. Except as otherwise provided in this Agreement,
Employee may not sell, assign or delegate any rights or obligations under this
Agreement.

 

11.3       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior written and oral agreements between the parties regarding
the subject matter of this Agreement.

 

11.4       Headings. Headings are used in this Agreement for reference only and
shall not be considered when interpreting this Agreement.

 

11.5       Notices. Any notice or other communication required or permitted by
this Agreement to be given to a party shall be in writing and shall be deemed
given if delivered personally or by commercial messenger or courier service, or
mailed by U.S. registered or certified mail (return receipt requested). If by
mail, delivery shall be deemed effective 3 business days after mailing in
accordance with this Section 11.5.

 

6 of 8 

 

 

If to the Company, to:

 

Lixte Biotechnology Holdings, Inc.

Attention: John Kovach, MD

248 Route 25A, No. 2

East Setauket, NY 11733

 

If to Employee, to:

 

Robert N. Weingarten

5439 Lockhurst Dr.

Woodland Hills, CA 91367

 

The address for notice on the signature page to this Agreement or, if no such
address is provided, to the last address of Employee provided by Employee to the
Company.

 

11.6       Amendments; Waiver. No modification of or amendment to this
Agreement, or any waiver of any rights under this Agreement, will be effective
unless in writing and signed by Employee and the Company.

 

11.7       Attorneys’ Fees. In any court action at law or equity that is brought
by one of the parties to this Agreement to enforce or interpret the provisions
of this Agreement, the prevailing party will be entitled to reasonable
attorneys’ fees, in addition to any other relief to which that party may be
entitled.

 

11.8       Further Assurances. Employee agrees, upon request, to execute and
deliver any further documents or instruments necessary or desirable to carry out
the purposes or intent of this Agreement.

 

11.9       Severability. If any provision of this Agreement is found to be
illegal or unenforceable, the other provisions shall remain effective and
enforceable to the greatest extent permitted by law.

 

11.10       Counterparts and Facsimiles. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Facsimile
signatures shall be deemed original signatures for all purposes.

 

11.11       Acknowledgement. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT AFFECTS
HIS RIGHTS TO CERTAIN INVENTIONS, AND RESTRICTS HIS RIGHTS TO DISCLOSE OR USE
CONFIDENTIAL INFORMATION, AND TO COMPETE WITH THE COMPANY DURING, OR SUBSEQUENT
TO, THE TERMINATION OF THIS AGREEMENT.

 

[Signature Page Follows]

 

7 of 8 

 

 

In Witness Whereof, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

EMPLOYEE   LIXTE BIOTECHNOLOGY HOLDINGS, INC.                 By:   Name: ROBERT
N. WEINGARTEN   Name: JOHN KOVACH, MD Address: 5439 Lockhurst Dr.   Title:
President & CEO   Woodland Hills, CA 91367  

 

 

 

 

EXHIBIT A

 

SERVICES AND COMPENSATION

 

1.       Services. Employee shall be the Vice President, Chief Financial Officer
(CFO) of the Company. His responsibilities will include management of the
financial aspects of the Company, including finance, accounting, budgeting,
financial reporting, forecasting and cash management.

 

2.       Compensation.

 

  A. Employee shall receive options to purchase up to three hundred and fifty
thousand (350,000) shares of the Company’s Common Stock (the “Options”). The
Options shall have a term of five (5) years, and an exercise price equal to the
closing price of the Company’s Common Stock on the Effective Date. The options
shall vest as to twenty-five (25%) percent on the Effective Date and twenty-five
(25%) percent on each of the 1st, 2nd, and 3rd anniversaries of the Effective
Date.         B. The Company will pay Employee one hundred twenty thousand
dollars ($120,000) annually, paid monthly. All amounts payable to Employee
hereunder shall be net of any applicable withholding taxes.         C. The
Company will reimburse Employee for all reasonable expenses incurred by Employee
in performing the Services pursuant to this Agreement, provided that Employee
receives written consent from the Company’s CEO prior to incurring such expenses
and submits receipts for such expenses to the Company in accordance with Company
policy.

 

 

 

 